DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1-12 based on Applicant’s amendments, in the reply filed on 08/27/2021 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the columnar microstructures arranged in an L-shape, a T-shape, or an I-shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “a light source adapted to emitting light.” However, this limitation is grammatically incorrect and will be interpreted as “a light source adapted to emit light.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “the plurality of columnar microstructures are arranged in one of an L-shape, a T-shape, or an I-shape.” However, it is unclear how the microstructures can be arranged in such a shape. Specifically, it is unclear if the microstructures themselves should have the required shape, or if a portion of the microstructures should form an L-shape, a T-shape, or an I-shape. Additionally, it is unclear what the metes and bounds of an L-shape, a T-shape, or an I-shape should be as various 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Capasso et al. (PCT Pub. No. WO 2017/176921 A1; hereinafter – “Capasso”).
Regarding claim 1, Capasso teaches a metalens, comprising:
a lens body (100), the lens body comprising a first surface and a second surface opposite to each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); and
a plurality of columnar microstructures (102); wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142);
wherein each of the plurality of columnar microstructures has a columnar shape and extends in a direction away from the first surface to a height of 500 nm to 1500 nm (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00148-00149, 00181-00184, and 00227, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”; additionally Paragraph 00181: “In some embodiments…a design nanopillar height is H=600 nm”).
Regarding claim 2, Capasso teaches the metalens of claim 1, as above.
Capasso further teaches that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00142, 00148-00149 and 00181-00184, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”).
Regarding claim 3, Capasso teaches the metalens of claim 1, as above.
Capasso further teaches that the plurality of columnar microstructures are arranged evenly in a pattern (See e.g. Figs. 1G-1K, 7, 9A, 10A-10C, 13, and 16; Paragraphs 00138, 00142, 00152, 00168-00173, and 00176).
Regarding claim 4, Capasso teaches the metalens of claim 3, as above.
Capasso further teaches that the plurality of columnar microstructures are arranged in one of an L-shape, a T-shape or an I-shape (See e.g. Figs. 1G-1K, 7, 9A, 10A-10C, 13, and 16; Paragraphs 00138, 00142, 00152, 00168-00173, and 00176).
Regarding claim 5, Capasso teaches the metalens of claim 1, as above.
Capasso further teaches that the second surface of the lens body is a light incident surface; a side of the metalens provided with the plurality of columnar microstructures is a light exiting side (See e.g. Figs. 1A, 2, 9A, and 10; Paragraphs 00142, 00155-00156, and 00167).
Regarding claim 6, Capasso teaches an optical device, comprising:
a light source adapted to emit light (See e.g. Figs. 1A, 2, 6, 9A, and 10; Paragraphs 00142, 00155-00156, 00167, and 0188);

the metalens comprising
a lens body (100), the lens body comprising a first surface and a second surface opposite to each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); and
a plurality of columnar microstructures (102); wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142);
wherein each of the plurality of columnar microstructures has a columnar shape and extends in a direction away from the first surface to a height of 500 nm to 1500 nm (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00148-00149, 00181-00184, and 00227, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”; additionally Paragraph 00181: “In some embodiments…a design nanopillar height is H=600 nm”).
Regarding claim 7, Capasso teaches the optical device of claim 6, as above.
Capasso further teaches that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00142, 00148-00149 and 00181-00184, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”).
Regarding claim 8, Capasso teaches the optical device of claim 6, as above.

Regarding claim 9, Capasso teaches the optical device of claim 6, as above.
Capasso further teaches that the second surface of the lens body is a light incident surface; a side of the metalens provided with the plurality of columnar microstructures is a light exiting side (See e.g. Figs. 1A, 2, 9A, and 10; Paragraphs 00142, 00155-00156, and 00167).
Regarding claim 10, Capasso teaches the optical device of claim 6, as above.
Capasso further teaches that the optical device further comprises an optical diffusing element (Fig. 6: “Diffuser”) located between the light source and the metalens, the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Fig. 6; Paragraph 00167).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capasso in view of Peckham et al. (U.S. PG-Pub No. 2020/0103563; hereinafter – “Peckham”).
Regarding claim 10, Capasso teaches the optical device of claim 6, as above.
Capasso further teaches that the optical device further comprises an optical diffusing element (Fig. 6: “Diffuser”) located between the light source and the metalens, the optical diffusing element is 
Capasso fails to explicitly disclose an optical diffusing element in each and every embodiment.
However, Peckham teaches a direct projection light field display comprising a light source (12) and a metalens (18) spaced apart from the light source, wherein an optical diffusing element (20) is located between the light source (12) and the metalens (18), the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Figs. 2 and 8; Paragraphs 0065-0071, 0080, 0085, and 0087).
Peckham teaches this optical diffusing element “to achieve a desired angle and prevent bleed from the projection of light from neighboring projectors” (Paragraph 0070) to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso with the optical diffusing element of Peckham “to achieve a desired angle and prevent bleed from the projection of light from neighboring projectors” to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector,” as in Peckham (Paragraphs 0003 and 0070).
Regarding claim 11, Capasso and Capasso in view of Peckham teach the optical device of claim 10, as above.
Capasso further teaches that the optical device further comprises a support (See e.g. Fig. 6; Paragraph 00167).

However, Peckham further teaches that the optical device further comprises a support (10), wherein the support is formed with an accommodating space (14), the accommodating space has a first opening and a second opening opposite to the first opening, the light source (12) is located at the first opening, the metalens (18) is located at the second opening to enclose the second opening; and the optical diffusing element (20) is located in the accommodating space between the first opening and the second opening (See e.g. Fig. 2; Paragraph 0062).
Peckham teaches this support with an accommodating space to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso with the support having an accommodating space as in Peckham to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector,” as taught by Peckham (Paragraph 0003).
Regarding claim 12, Capasso in view of Peckham teaches the optical device of claim 11, as above.
Capasso fails to explicitly disclose that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an 
However, Peckham further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 2; Paragraph 0062).
Peckham teaches this support with an accommodating space to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso with the support having an accommodating space as in Peckham to provide “benefits in the overall design, including decreased system depth, a direct pixel to number of views relationship, and a decreased brightness requirement per projector,” as taught by Peckham (Paragraph 0003).
Claim(s) 6-12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Peckham in view of Capasso.
Regarding claim 6, Peckham teaches an optical device, comprising:
a light source (12) adapted to emit light (See e.g. Figs. 1-2; Paragraphs 0062 and 0065);
a metalens (18), wherein the metalens is spaced apart from the light source and located on a path which the light emitted from the light source passes through (See e.g. Figs. 1-2; Paragraphs 0062, 0065, 0071, and 0085);
the metalens comprising:
a lens body (18), the lens body comprising a first surface and a second surface opposite to each other and a metasurface (See e.g. Fig. 6; Paragraphs 0071 and 0085).

However, Capasso teaches meta-lenses for sub-wavelength resolution imaging comprising a lens body (100), the lens body comprising a first surface and a second surface opposite to each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); and a plurality of columnar microstructures (102); wherein the plurality of columnar microstructures are formed on the first surface and spaced apart from each other (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00132, 00139, and 00142); wherein each of the plurality of columnar microstructures has a columnar shape and extends in a direction away from the first surface to a height of 500 nm to 1500 nm (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00148-00149, 00181-00184, and 00227, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”; additionally Paragraph 00181: “In some embodiments…a design nanopillar height is H=600 nm”).
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency” (Paragraphs 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the 
Regarding claim 7, Peckham in view of Capasso teaches the optical device of claim 6, as above.
Peckham fails to explicitly disclose that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface
However, Capasso further teaches that each of the plurality of columnar microstructure has a length of 20 nm to 200 nm along a first direction, each of the plurality of columnar microstructure has a width of 20 nm to 200 nm along a second direction; the first direction is orthogonal to the second direction; and the first direction and the second direction are both parallel to the first surface (See e.g. Figs. 1, 8-10, and 16; Paragraphs 00142, 00148-00149 and 00181-00184, e.g. Paragraph 00149: “the nanofins have, e.g., dimensions of approximately W = 40 nm, L = 150 nm, and H = 600 nm”).
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency” (Paragraphs 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the 
Regarding claim 8, Peckham in view of Capasso teaches the optical device of claim 6, as above.
Peckham fails to explicitly disclose that the plurality of columnar microstructures are arranged evenly in a pattern
However, Capasso further teaches that the plurality of columnar microstructures are arranged evenly in a pattern (See e.g. Figs. 1G-1K, 7, 9A, 10A-10C, 13, and 16; Paragraphs 00138, 00142, 00152, 00168-00173, and 00176).
Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency” (Paragraphs 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency,” as in Capasso (Paragraphs 0004-0005).
Regarding claim 9, Peckham in view of Capasso teaches the optical device of claim 6, as above.
Peckham fails to explicitly disclose that the second surface of the lens body is a light incident surface; a side of the metalens provided with the plurality of columnar microstructures is a light exiting side.

Capasso teaches this metalens comprising these columnar microstructures as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency” (Paragraphs 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Peckham with the columnar microstructures of Capasso as they provide “highly efficient, planar lenses having metasurfaces (hereinafter “meta-lenses”) at the visible spectrum (e.g., red, green and blue wavelengths (wavelength X of 660 nanometers (nm), 532 nm and 405 nm, respectively))” which “allow the miniaturization of the planar lenses” and which “simultaneously satisfies the demands for high NA and high focusing efficiency,” as in Capasso (Paragraphs 0004-0005).
Regarding claim 10, Peckham in view of Capasso teaches the optical device of claim 6, as above.
Peckham further teaches that an optical diffusing element (20) is located between the light source (12) and the metalens (18), the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light source, the optical diffusing element is spaced apart from the light source and the metalens (See e.g. Figs. 2 and 8; Paragraphs 0065-0071, 0080, 0085, and 0087).
Additionally, Capasso further teaches that the optical device further comprises an optical diffusing element (Fig. 6: “Diffuser”) located between the light source and the metalens, the optical diffusing element is adapted for converting a light pattern of light from a light source into a surface light 
Regarding claim 11, Peckham in view of Capasso teaches the optical device of claim 10, as above.
Peckham further teaches that the optical device further comprises a support (10), wherein the support is formed with an accommodating space (14), the accommodating space has a first opening and a second opening opposite to the first opening, the light source (12) is located at the first opening, the metalens (18) is located at the second opening to enclose the second opening; and the optical diffusing element (20) is located in the accommodating space between the first opening and the second opening (See e.g. Fig. 2; Paragraph 0062).
Regarding claim 12, Peckham in view of Capasso teaches the optical device of claim 11, as above.
Peckham further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 2; Paragraph 0062).
Claim(s) 11-12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Capasso, Capasso in view of Peckham, or Peckham in view of Capasso, as applied to claim 10 above, and further in view of You et al. (U.S. PG-Pub No. 2019/0137665; hereinafter – “You”).
Regarding claim 11, Capasso, Capasso in view of Peckham, and Peckham in view of Capasso teach the optical device of claim 10, as above.
Capasso further teaches that the optical device further comprises a support (See e.g. Fig. 6; Paragraph 00167).

Nevertheless, Examiner further submits reference You. You teaches a projector including a meta-lens including a light source (120), an optical element (140, 192), and a meta-lens (150), wherein the projector further comprises a support (170) and the support is formed with an accommodating space (See e.g. Fig. 1), the accommodating space has a first opening and a second opening opposite to the first opening, the light source (120) is located at the first opening, the metalens (150) is located at the second opening to enclose the second opening; and the optical element (140, 192) is located in the accommodating space between the first opening and the second opening (See e.g. Fig. 1; Paragraphs 0039 and 0067-0070).
You teaches this support such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” (Paragraph 0105-0106) while providing “desired performance” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso or Peckham with the support having an accommodating space of You such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” while providing “desired performance,” as taught by You (Paragraphs 0004 and 0105-0106).
Regarding claim 12, Capasso in view of You, Capasso in view of Peckham and You, and Peckham in view of Capasso and You teach the optical device of claim 11, as above.

Additionally, You further teaches that a surface of the support facing the accommodating space is provided with at least one holding groove, the at least one holding groove is configured for holding an edge portion of the optical diffusing element into the holding groove to fix the optical diffusing element to the support (See e.g. Fig. 1; Paragraphs 0039 and 0067-0070).
You teaches this support such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” (Paragraph 0105-0106) while providing “desired performance” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Capasso or Peckham with the support having an accommodating space of You such that “miniaturization of the projector is possible” and “further correct depth information may be obtained when compared to irradiating general light to the object” while providing “desired performance,” as taught by You (Paragraphs 0004 and 0105-0106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (U.S. PG-Pub No. 2020/0096171) teaches an illumination device and electronic apparatus including the same having the claimed metalens.
Khorasaninejad et al. (U.S. PG-Pub No. 2019/0162592) teaches a super-dispersive off-axis meta-lens for high resolution compact spectroscopy having a metalens meeting the claimed requirements.
Capasso et al. (U.S. PG-Pub No. 2019/0154877) corresponds to Capasso above and teaches the claimed metalens.
Arbabi et al. (U.S. PG-Pub No. 2016/0306079) teaches a multi-wavelength optical dielectric metasurface having the claimed structure.
Matsui et al. (U.S. PG-Pub No. 2015/0090862) teaches a lens having a metastructure with the claimed columnar structures.
Khorasaninejad et al. (NPL titled: “super-dispersive off-axis meta-lenses for high resolution compact spectroscopy”) teaches a metalens reading on the claimed invention.
Capasso et al. (NPL titled: “Planar lenses at visible wavelengths”) teaches a metalens reading on the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896